United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF AGRICULTURE, SOIL
CONSERVATION SERVICE, Orono, ME,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1040
Issued: January 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 13, 2017 appellant filed a timely appeal from a November 4, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective June 26, 2016.

1
2

5 U.S.C. § 8101 et seq.

On appeal appellant inquired as to why he could not submit further evidence to the Board. The Board is
precluded by regulation from considering evidence that was not in the case record at the time OWCP issued its final
decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On August 29, 1989 appellant, then a 39-year-old biologist, filed a traumatic injury claim
(Form CA-1) alleging that, while carrying gear around a waterfall on August 24, 1989, he
slipped on a branch and sprained his ankle. OWCP accepted his claim for right calcaneal spur,
right plantar fasciitis, anxiety, and prolonged depressive reaction.
On January 8, 1993 appellant underwent surgery to remove a bone spur, and he returned
to limited-duty work on March 2, 1993. However, he sustained a recurrence of his injury on
April 8, 2003, stopped work on August 24, 2003 and has not worked since that date. OWCP
accepted appellant’s recurrence claim by decision dated July 17, 2003.
In a March 31, 2015 report, Dr. Michael Bruehl, a Board-certified family practitioner,
noted that appellant had severe bilateral pes planus with loss of mobility both of the arch of the
foot and of the ankles. He opined that appellant was incapable of standing more than a few
minutes at a time. Dr. Bruehl further noted that appellant was also losing his capacity to climb
stairs. He noted that appellant required narcotic analgesics and gabapentin. With regard to
diagnosis of the work-related injury and causal relationship between appellant’s current findings
on examination and the accepted employment-related injury, Dr. Bruehl referred to the reports of
Dr. Gregory Pomeroy, a Board-certified orthopedic surgeon, and Dr. Ray Corbin, a podiatrist.
In a July 19, 2002 report, Dr. Pomeroy noted that appellant complained of bilateral hind
foot pain, worse on the left, which started after numerous sprains while working in the field as a
biologist. He diagnosed grade 2 posterior tibial tendon insufficiency, which he attributed to
multiple sprains in the field. Dr. Corbin, in a March 3, 2003 report, diagnosed posterior tibial
tendinitis and dysfunction as well as sinus tarsal impingement and pes planus, bilateral. He
indicated that appellant noted several ankle inversion injuries while working as a biologist.
Dr. Corbin noted that appellant did have extremely flat feet and this may have predisposed him
to being more susceptible to these injuries. He restricted appellant to standing and ambulation 15
to 30 minutes at a time, and noted that this was a permanent restriction.
On October 28, 2015 OWCP referred appellant to Dr. Philip R. Kimball, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In an October 28, 2015 report,
Dr. Kimball listed appellant’s diagnoses as chronic pain disorder, chronic anxiety and depression
(under treatment since 2003), planovalgus deformity and pes planus (flat feet) advanced,
bilateral, with pain, limited motion, and altered gait. He noted appellant’s history of multiple
sprains of both feet and ankles, and that, according to the statement of accepted facts (SOAF),
appellant’s accepted August 24, 1989 employment injury caused an aggravation of his right
plantar fasciitis. Dr. Kimball also noted that appellant had undergone right plantar fasciotomy
with spur excision on January 8, 1993. He noted that appellant had a long history of feet and
ankle pain. Dr. Kimball opined that appellant’s right heel spur and plantar fasciotomy condition
on the right side more likely than not resolved within a year of the January 8, 1993 surgery. He
related that it was unknown whether appellant’s long-term flat feet condition was aggravated by
his employment or whether it was related in any manner to his work as a biologist. Dr. Kimball
concluded that it was reasonable to expect that appellant’s right plantar fasciitis on the right side
recovered without additional treatment at some point in late 2003. He also noted that appellant’s
current complaints were to the left foot and ankle, which were not listed on the SOAF.

2

Dr. Kimball did opine that appellant was unable to return to work full time as a biologist due to
the advanced planovalgus deformities with recognized degenerative changes in both feet.
However, he noted that there was no indication that his accepted plantar fasciitis contributed in
any manner to his incapacity to return to his full duties as a biologist, as he probably recovered
from the effects of plantar fasciitis in late 2003 or early 2004. Dr. Kimball noted that no specific
treatment was recommended for appellant’s planovalgus feet at this time except for the proper
wearing of footwear and using assists in ambulation as necessary. He also noted that appellant
continued to be treated for anxiety and depression, which he did not see listed in the SOAF.
On November 4, 2015 Dr. Mitchell Pulver, a Board-certified psychiatrist, conducted a
second opinion evaluation. In a report dated November 16, 2015, he diagnosed major
depression, single episode, moderate-to-severe, bilateral ankle injuries and left hand injury, and
occupational stress. Dr. Pulver opined that appellant’s depression was the direct result of the
injuries he sustained while working for the employing establishment, which had resulted in
physical limitations and pain and in turn caused his depression. He did not expect appellant’s
depression to improve unless his pain and physical limitations markedly decreased. Dr. Pulver
opined that appellant was not capable of working at this time due to ankle injuries and resulting
pain and limited function, as well as subsequent depression. He noted that appellant’s prognosis
for recovery from depression was dependent on recovery from his ankle injuries, as the
depression was a direct result of the pain and limited functioning due to his ankle injuries. In a
November 15, 2015 work capacity evaluation, psychiatric/psychological conditions (OWCP-5a),
Dr. Pulver determined that appellant was unable to work due to a combination of medical
problems -- bilateral ankle injuries as well as major depression with low energy, impaired
concentration.
In an April 3, 2016 report, Dr. Pulver noted that, while Dr. Kimball had related that
appellant was currently suffering from planovalgus deformities and not bilateral ankle injuries,
Dr. Kimball’s report did not alter his opinion that appellant’s psychological condition was due to
his foot pain and the functional limitation of his feet. He related that it did not matter what exact
medical diagnosis or cause was responsible for appellant’s foot pain and functional limitation.
In an April 15, 2016 report, Dr. Bruehl reiterated the statements set forth in his prior
reports.
On April 27, 2016 OWCP proposed terminating appellant’s wage-loss compensation and
medical benefits as the medical evidence of record established that appellant no longer had any
residuals or continued disability from work as a result of the accepted August 24, 1989
employment injury. Appellant was afforded 30 days to submit additional evidence in support of
his claim.
By letter dated May 13, 2016, appellant requested an additional 30 days to reply to the
proposed termination of benefits in order to schedule needed medical appointments. He also
resubmitted evidence already in the record.
On June 2, 2016 OWCP finalized the termination of appellant’s wage-loss compensation
and medical benefits. It found that the weight of the medical evidence rested with the opinion of
Dr. Kimball and that, effective June 26, 2016, appellant’s compensation would be terminated as

3

he no longer had any residuals related to his employment-related medical condition. OWCP
noted that Dr. Pulver’s report failed to establish that appellant’s diagnosed psychological
condition was the direct result of his accepted employment injury, as he noted that appellant’s
symptoms were entirely due to the unrelated medical condition of planovalgus deformities of
both feet.
Appellant requested reconsideration on June 8, 2016. He related that his right foot and
ankle conditions had become more limiting and were the main reason for his incapacity and need
for additional pain management and psychological treatment. Appellant contended that the
relationship of the development of the right heel spur and plantar fasciitis to the original foot
injury was well documented.
Appellant submitted multiple documents that were already of record, including a copy of
his claim form, a duplicate statement dated July 23, 1992 from his supervisor, and his own
April 28, 1993 statement. He also submitted medical evidence previously of record.
By decision dated November 4, 2016, OWCP denied modification of its June 2, 2016
decision. It noted that appellant had not established that OWCP improperly relied on the report
of the second opinion physician to terminate compensation benefits.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden of proof to
justify modification or termination of benefits.3 Having determined that an employee has a
disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.5 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.6 OWCP’s burden of proof includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.7

3

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

Id.

5

Roger G. Payne, 55 ECAB 535 (2004).

6

Pamela K. Guesford, 53 ECAB 726 (2002).

7

T.P., 58 ECAB 524 (2007); Furman G. Peake, 41 ECAB 351 (1975).

4

ANALYSIS
OWCP accepted appellant’s claim for right calcaneal spur, right plantar fasciitis, anxiety,
and prolonged depressive reaction.
On April 27, 2016 OWCP proposed terminating appellant’s wage-loss compensation and
medical benefits because the medical evidence of record established that he no longer had any
continued disability or residuals of his accepted employment-related conditions. By decision
dated June 2, 2016, it finalized the termination of wage-loss compensation and medical benefits,
effective June 26, 2016. OWCP denied modification of the June 2, 2016 decision on
November 4, 2016.
The Board finds that OWCP properly terminated appellant’s medical benefits with regard
to appellant’s accepted right calcaneal spur and right plantar fasciitis conditions. However, the
Board further finds that OWCP improperly terminated appellant’s wage-loss compensation and
medical benefits with regard to the accepted emotional conditions of anxiety and prolonged
depressive condition.
With regard to appellant’s physical conditions, Dr. Bruehl, appellant’s treating physician,
opined in reports dated March 31 and April 15, 2015 that appellant was incapable of returning to
work as he had severe bilateral pes planus with loss of mobility both of the arch of the foot and
ankles and was unable to stand for more than a few minutes at a time. With regard to the causal
relationship of appellant’s condition, he referred to a July 19, 2002 report by Dr. Pomeroy and a
March 3, 2003 report by Dr. Corbin. Dr. Bruehl’s opinion is of diminished probative value. He
never offered his own opinion as to whether appellant’s current right foot condition in March and
April 2015 was still causally related to appellant’s accepted employment injury. Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.8 Instead, Dr. Bruehl referenced
opinions from Drs. Pomeroy and Corbin, which were over a decade old, and did not address
appellant’s condition in 2015.
The weight of the medical evidence rests with the opinion of Dr. Kimball, the second
opinion physician, who opined that appellant’s right heel spur and plantar fasciitis more likely
than not resolved within a year of his January 8, 1993 right plantar fasciotomy and heel spur
surgery. Dr. Kimball explained that appellant’s current complaints were to the left foot and
ankle.
However, appellant also had advanced bilateral planovalgus deformities with
degenerative changes, which limited his ability to return to full-time work. Dr. Kimball further
explained that there was no evidence that appellant’s accepted plantar fasciitis contributed in any
way to his inability to return to full duties. The Board finds that the second opinion of
Dr. Kimball was sufficiently rationalized to establish that appellant’s accepted conditions of right
calcaneal heel spur and plantar fasciitis had resolved.9 Because appellant no longer had residuals
causally related to his accepted conditions of right calcaneal bone spur and right plantar fasciitis,

8

See O.L., Docket No. 16-0616 (issued October 24, 2016).

9

A.H., Docket No. 16-1828 (issued August 17, 2017).

5

the Board finds that OWCP properly terminated appellant’s entitlement to medical benefits for
these conditions.
The Board further finds, however, that OWCP did not properly terminate appellant’s
wage-loss compensation and medical benefits with regard to the accepted emotional conditions
of anxiety and prolonged depressive reaction.
Dr. Kimball related that appellant continued to be treated for anxiety and depression,
which were conditions not noted in the SOAF.
Appellant was then referred for a second opinion evaluation by Dr. Pulver, a Boardcertified psychiatrist. In a report dated November 16, 2015, Dr. Pulver concluded that
appellant’s depression was the direct result of the injuries he sustained while working for the
employing establishment which resulted in his physical limitations and pain which in turn caused
his depression. He concluded that appellant was incapable of working due to his ankle injuries
and attendant pain and limited function, as well depression. In terminating appellant’s benefits
OWCP determined, however, that Dr. Pulver’s report failed to establish that appellant’s
diagnosed psychological condition was the direct result of his accepted work injury. However, it
had already accepted appellant’s condition for anxiety and prolonged depressive condition.
Once OWCP accepts appellant’s claim for a particular condition, it may not terminate
wage-loss compensation without establishing that the disability has ceased or is no longer related
to appellant’s employment.10 To terminate medical treatment, OWCP must establish that
appellant no longer has residuals of the stated medical condition which requires further
treatment.11 Its burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.12
Dr. Pulver did not opine that appellant’s accepted anxiety and depression conditions had
in fact resolved. There is no rationalized medical opinion evidence of record establishing that
appellant’s accepted emotional conditions had ceased or were no longer related to appellant’s
employment.
Accordingly, the Board finds that OWCP properly terminated appellant’s medical
benefits with regard to the accepted physical conditions of right calcaneal spur and right plantar
fasciitis. The Board further finds that OWCP improperly terminated appellant’s wage-loss
compensation and medical benefits with regard to the accepted emotional conditions of anxiety
and prolonged depressive condition.
CONCLUSION
OWCP met its burden of proof to terminate appellant’s medical benefits, effective
June 26, 2016, with regard to his right calcaneal spur and right plantar fasciitis. However, it did
10

Mary A. Lowe, 52 ECAB 223, 224 (2001).

11

Pamela K. Guesford, 53 ECAB 726 (2002).

12

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

not meet its burden of proof to terminate appellant’s wage-loss compensation and medical
benefits with regard to his anxiety and prolonged depression.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 4, 2016 is affirmed in part and reversed in part.
Issued: January 8, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

